ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on January 6, 2022, Applicant amended claims 1, 2, and 13-16.
In the non-final rejection of October 13, 2021, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant submitted an information disclosure statement on January 11, 2022, with the indicated references. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1, 2, and 13-16. Applicant amended claims 1, 2, and 13-16. Objection is withdrawn.
Examiner rejected claims 1, 2, 4, and 13-16 under 35 U.S.C. 112(b). Applicant amended claims 1 and 13. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

	Claim 1 (Currently amended) A system for measuring a volume of a pneumatically actuated control chamber of a pneumatically actuated diaphragm pump, comprising: 
	a fluid inlet valve and a fluid outlet valve connected to a pumping chamber of the pneumatically actuated diaphragm pump; 
	a diaphragm separating the control chamber from the pumping chamber, the control chamber fluidly connected to a reference chamber of a known volume via a conduit that includes a reference chamber valve; 
	the control chamber fluidly connected via one or more actuation valves to a source of positive or negative pneumatic pressure; 
	a controller configured to control the fluid inlet valve and the fluid outlet valve, the reference chamber valve, and the one or more actuation valves, and to receive pressure data from a first pressure sensor connected to the control chamber and a second pressure sensor connected to the reference chamber; 
	wherein the controller is configured to isolate the pumping chamber by closing the fluid inlet valve and the fluid outlet valve, charge the control chamber with a first control chamber pressure; vent the reference chamber or fix a pneumatic pressure in the reference chamber that is different from the first control chamber pressure; measure the first control chamber pressure and a second reference chamber pressure, connect the control chamber to the reference chamber by opening the reference chamber valve and equalizing pressures between the control chamber and 
	wherein the controller is configured to compute [[a]] the volume of the control chamber volume of the control chamber 
	Claim 13 (Currently amended) A system for measuring a volume of a pneumatically actuated control chamber of a pneumatically actuated diaphragm pump, comprising: 
	a fluid inlet valve and a fluid outlet valve connected to a pumping chamber of the pneumatically actuated diaphragm pump; 
	a diaphragm separating the control chamber from the pumping chamber, the control chamber fluidly connected to a reference chamber of a known volume via a conduit that includes a reference chamber valve; 
	the control chamber fluidly connected via one or more actuation valves to a source of positive or negative pneumatic pressure; 
	a controller configured to control the fluid inlet valve and the fluid outlet valve, the reference chamber valve, and the one or more actuation valves, and to receive pressure data from a first pressure sensor connected to the control chamber and a second pressure sensor connected to the reference chamber; 
	wherein the controller is configured to isolate the pumping chamber by closing the fluid inlet valve and the fluid outlet valve, charge the control chamber with a first control chamber 
Reply to Office Action of October 13, 2021ressure; vent the reference chamber or fix a pneumatic pressure in the reference chamber that is different from the first control chamber pressure; measure the first control chamber pressure and a second reference chamber pressure, connect the control chamber to the reference chamber by opening the reference chamber valve and equalizing pressures between the control chamber and the reference chamber, and measure a third equalized pressure in the control chamber and the reference chamber, and 
	wherein the controller is configured to compute [[a]] the volume of the control chamber volume of the control chamber 
	Claim 14 (Currently amended) The system of claim 13, wherein the pre-determined function is determined by fixing the volume of the control chamber volume of the control chamber 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a system for 
	Wang et al (US 2011/0071465) teaches a system (Figure 42) for measuring a volume of a pneumatically actuated control chamber (control chamber 171) of a pneumatically actuated diaphragm pump, comprising wherein a controller is configured to compute a control chamber volume (paragraph [0214]: Regarding volume measurement, one technique used to determine a volume of fluid delivered from the pump chamber 181 is to compare the relative pressures at the control chamber 171 to that of the reference chamber in two different pump states.  By comparing the relative pressures, a change in volume at the control chamber 171 can be determined, which corresponds to a change in volume in the pump chamber 181 and reflects a volume delivered from/received into the pump chamber 181.), assuming an adiabatic pressure equalization process in a reference chamber (paragraph [0215]: Conceptually, the pressure equalization process (e.g., at opening of the valve X2) is viewed as happening in an adiabatic way, i.e., without heat transfer occurring between air in the control and reference chambers and its environment.). However, Wang et al does not teach wherein the controller is configured to compute the control chamber volume based on an ideal gas model that assumes an adiabatic pressure equalization process in the reference chamber and a polytropic pressure equalization process in the control chamber, wherein the ideal gas model applied to the control chamber uses 
	Thus, independent claim 1 is allowed. Dependent claims 2 and 4 are allowed by virtue of being dependent upon independent claim 1.

	In regards to independent claim 13, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a system for measuring a volume of a pneumatically actuated control chamber of a pneumatically actuated diaphragm pump, as claimed, specifically including wherein the controller is configured to compute a control chamber volume based on an ideal gas model under a polytropic process, wherein the controller is configured to select a polytropic coefficient for the ideal gas model 
	Wang et al teaches a system (Figure 42) for measuring a volume of a pneumatically actuated control chamber (control chamber 171) of a pneumatically actuated diaphragm pump, comprising wherein a controller is configured to compute a control chamber volume (paragraph [0214]: Regarding volume measurement, one technique used to determine a volume of fluid delivered from the pump chamber 181 is to compare the relative pressures at the control chamber 171 to that of the reference chamber in two different pump states.  By comparing the relative pressures, a change in volume at the control chamber 171 can be determined, which corresponds to a change in volume in the pump chamber 181 and reflects a volume delivered from/received into the pump chamber 181.). However, Wang et al does not teach wherein the controller is configured to compute a control chamber volume based on an ideal gas model under a polytropic process, wherein the controller is configured to select a polytropic coefficient for the ideal gas model using a pre-determined function in which a value of the polytropic coefficient depends on and varies with the control chamber volume, as Wang et al instead teaches an adiabatic process (paragraph [0215]: Conceptually, the pressure equalization process (e.g., at opening of the valve X2) is viewed as happening in an adiabatic way, i.e., without heat transfer occurring between air in the control and reference chambers and its environment.). An adiabatic process which occurs without heat transfer is different from a polytropic process which occurs with heat transfer. Thus, it also would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adiabatic process, of the system of Wang et al, to be a polytropic process, wherein the controller is configured to select a polytropic coefficient 
	Thus, independent claim 13 is allowed. Dependent claims 14-16 are allowed by virtue of being dependent upon independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783